 

Exhibit 10.4

COTT CORPORATION

2010 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

(Time-Based Vesting)

1. Restricted Share Unit Award — Terms and Conditions. Under and subject to the
provisions of the Cott Corporation 2010 Equity Incentive Plan (the “Plan”) and
upon the terms and conditions set forth herein, Cott Corporation (the “Company”)
has granted to                      (the “Grantee”), on
                                         (the “Date of Grant”), a Restricted
Share Unit Award (the “Award”) of the number of restricted share units equal to
$             (such units, the “Units”), in respect of services to be provided
by the Grantee in              and thereafter. At all times, each Unit shall be
equal in value to one common share in the capital of the Company (each, a
“Share”). Such Award is subject to the terms and conditions of this Restricted
Share Unit Agreement (the “Agreement”) and the Plan.

(a) Restriction Period. For purposes of this Agreement, the restriction period
is the period beginning on                                 , and ending on
                                         (the “Restriction Period”). Upon
expiration of the Restriction Period, Awards that have not been forfeited
pursuant to Section 3 below shall become vested. The Human Resources and
Compensation Committee of the Company’s Board of Directors (the “Committee”)
may, in accordance with the Plan and to the extent permitted by Section 409A of
the Code (if applicable), accelerate the expiration of the Restriction Period as
to some or all of the Units at any time.

(b) Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Restriction
Period, but in no event later than the later to occur of (i) sixty (60) days
following the expiration of the Restriction Period, and (ii) the date that
audited financial statements are available for the Company’s              fiscal
year, the Company shall issue to the Grantee in a single payment the number of
Shares underlying the Units as of the date of the expiration of the Restriction
Period. The Shares issued by the Company hereunder may at the Company’s option
be either (i) evidenced by a certificate registered in the name of the Grantee
or his or her designee; or (ii) credited to a book-entry account for the benefit
of the Grantee maintained by the Company’s stock transfer agent or its designee.

(c) Rights During Restriction Period. During the Restriction Period, the Grantee
shall not have any rights as a shareholder with respect to the Shares underlying
the Units. If the number of outstanding common shares of the Company (“Common
Shares”) is changed as a result of a stock dividend, stock split or the like,
without additional consideration to the Company, the Units subject to this Award
shall be adjusted to correspond to the change in the Company’s outstanding
Common Shares. Upon the expiration of the Restriction Period and payout of the
Award, the Grantee may exercise voting rights and shall be entitled to receive
dividends and other distributions with respect to the number of Shares to which
the Grantee is entitled pursuant hereto.

 

1



--------------------------------------------------------------------------------

 

2. Prohibition Against Transfer. Until the expiration of the Restriction Period
and payout of the Award, the Award, the Units subject to the Award, and any
interest in the Shares and the rights granted under this Agreement are not
transferable or assignable other than for normal estate settlement purposes.
Until the expiration of the Restriction Period and payout of the Award, the
Award, the Units subject to the Award, and any interest in the Shares related
thereto may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, charge,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.

3. Securities Law Requirements. The Company shall not be required to issue
Shares pursuant to the Award, to the extent required, unless and until (a) such
Shares have been duly listed upon each stock exchange on which the Common Shares
is then registered; and (b) a registration statement under the Securities Act of
1933 with respect to such Shares is then effective.

4. Incorporation of Plan Provisions. This Agreement is made pursuant to the
Plan, the provisions of which are hereby incorporated by reference. Capitalized
terms not otherwise defined herein shall have the meanings set forth for such
terms in the Plan. In the event of a conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall govern.

5. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Grantee). Notwithstanding the foregoing, no
particular tax result for the Grantee with respect to any income recognized by
the Grantee in connection with the Agreement is guaranteed, and the Grantee
solely shall be responsible for any taxes, penalties or interest imposed on the
Grantee under Section 409A in connection with the Agreement. Reference to
Section 409A of the Code will also include any regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

6. Tax Withholding.

(a) Grantees Other Than UK Grantees. The Grantee shall pay all applicable income
and employment taxes (including taxes of any foreign jurisdiction) which the
Company or a Subsidiary is required to withhold at any time with respect to the
Units. Such payment shall be made in full, at the Grantee’s election, in cash or
check, by withholding from the Grantee’s

 

2



--------------------------------------------------------------------------------

next normal payroll check, or by the relinquishment of Shares that otherwise
would be issued to the Grantee pursuant to this Agreement. Shares tendered as
payment of required withholding shall be valued at the closing price per share
of the Company’s common stock on the date such withholding obligation arises.

(b) UK Grantees. By executing this Agreement, the Grantee agrees with the
Company (for itself and on behalf of the Grantee’s employing company (the
“Employer”)) that the Company (or, if it is the secondary contributor in respect
of the Grantee for the purposes of national insurance contributions, the
Employer) may recover from the Grantee (by deduction or otherwise) an amount
equal to any secondary Class 1 contributions payable in respect of the
acquisition by the Grantee of any Shares pursuant to this Agreement, together
with any income tax and primary Class 1 contributions due under the Pay As You
Earn system in respect of any Shares acquired by the Grantee pursuant to this
Agreement and the Grantee hereby agrees to indemnify the Company and the
Employer for such amounts. For the avoidance of doubt, a broker or trustee
instructed by the Grantee shall be entitled to retain, out of the aggregate
number of Shares issued in the name of the Grantee and to which the Grantee
would otherwise be entitled pursuant to this Agreement, and sell as agent for
the Grantee, such number of Shares as in the opinion of the Company or the
Employer will realize an amount equivalent to any amount due from the Grantee
pursuant to this Section and to pay such proceeds to the Employer to reimburse
it for such amount.

7. Employment. The rights and obligations of the Grantee under the terms of his
office or employment with the Employer will not be affected by his participation
in the Plan or any right which he may have under this Agreement and this
Agreement does not form part of any contract of employment between the Grantee
and the Employer. If the Grantee’s office or employment is terminated for any
reason whatsoever (and whether lawful or otherwise) he will not be entitled to
claim any compensation for or in respect of any consequent diminution or
extinction of his rights or benefits (actual or prospective) under this
Agreement or otherwise in connection with the Plan.

8. Beneficiary Designation. The Grantee may, subject to compliance with all
applicable laws, name, from time to time, any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in the event of the Grantee’s death before the Grantee receives any
or all of such benefit. Each designation will revoke all prior designations by
the Grantee, shall be in the form as may be prescribed by the Committee, and
will be effective only when filed by the Grantee in writing with the Committee
during his or her lifetime. In the absence of any such designation, benefits
remaining unpaid at the Grantee’s death shall be paid to his or her estate.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and the laws of the United
States applicable therein.

10. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

3



--------------------------------------------------------------------------------

 

11. Entire Agreement.

(a) The Grantee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable to this Agreement, and has not been
induced to enter into this Agreement or acquire any Units by expectation of
employment or continued employment with the Company or any of its subsidiaries.
The granting of the Award and the issuance of Units are subject to the terms and
conditions of the Plan, all of which are incorporated into and form an integral
part of this Agreement.

(b) The Grantee hereby acknowledges that he or she is to consult with and rely
upon only the Grantee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Units.

(c) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

12. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

IN WITNESS WHEREOF, Cott Corporation has caused this Agreement to be duly
executed by one of its duly authorized officers, and the Grantee has executed
this Agreement, effective as of the day and year first above written.

 

WITNESS:     COTT CORPORATION By:         By:     Print Name:        
Print Name:           Title:         GRANTEE:       By:           Print Name:  
 

 

4